DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
2. 	This application is a continuation of Application No. 16/116,679, filed 08/29/2018, now U.S. Patent No.10/929,790.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 1-20 are pending
			
Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/929,790.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.

	 			Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
6. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-13 fall within statutory class of machine, 14-19 fall within statutory class of a process, and claim 20 falls within statutory class of an article of manufacturing. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 14 as the claim that represents the claimed invention for analysis and is similar to independent Claims 1, and 20. Claim 14 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	assigning, by a computing device, a first group of agents to address work items in a first queue of a plurality of queues; 
assigning, by the computing device, a second group of agents to address work items in the first queue and a second queue of the plurality of queues; 
assigning, by the computing device, a particular work item to the first queue according to a set of routing rules, and wherein the assignment of the particular work item to the first queue initiates a timer that counts a duration of time that the particular work item is in the first queue; and 
based on the particular work item being assigned to the first queue and the duration of time that the particular work item is in the first queue exceeding a pre-determined value, assigning one of the second group of agents to address the particular work item.

Claim 14 recites:
assigning, by a computing device, a first group of agents to address work items in a first queue of a plurality of queues; 
assigning, by the computing device, a second group of agents to address work items in the first queue and a second queue of the plurality of queues; 
assigning, by the computing device, a particular work item to the first queue according to a set of routing rules, and wherein the assignment of the particular work item to the first queue initiates a timer that counts a duration of time that the particular work item is in the first queue; and 
based on the particular work item being assigned to the first queue and the duration of time that the particular work item is in the first queue exceeding a pre-determined value, assigning one of the second group of agents to address the particular work item.

Claim 20 recites:
 An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising: 
assigning a first group of agents to address work items in a first queue of a plurality of queues; assigning a second group of agents to address work items in the first queue and a second queue of the plurality of queues; 
assigning a particular work item to the first queue according to a set of routing rules, wherein the assignment of the particular work item to the first queue initiates a timer that counts a duration of time that the particular work item is in the first queue; and based on the particular work item being assigned to the first queue and the duration of time that the particular work item is in the first queue exceeding a pre-determined value, assigning one of the second group of agents to address the particular work item.
	Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of: Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity. Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations). 
The dependent claims below do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
Claims 2, further limit the abstract idea by claiming wherein the set of routing rules consider a customer status of a client device associated with the particular work item (a more detailed abstract idea remains an abstract idea).  
	Claims 3, further limit the abstract idea by claiming wherein the customer status includes an indication of a Very Important Priority (VIP) status, and wherein work items having an indication of VIP status are assigned to the first queue (a more detailed abstract idea remains an abstract idea).  
Claims 4, further limit the abstract idea by claiming wherein a third group of agents is assigned to address work items in the first queue, the second queue, and a third queue, wherein the third group of agents prioritizes work items in the third queue over work items in the first queue and the second queue (a more detailed abstract idea remains an abstract idea).  
Claims 5, further limit the abstract idea by claiming wherein a third group of agents is assigned to address work items in the first queue, the second queue, and a third queue, wherein the third group of agents prioritizes work items in the third queue over work items in the first queue and the second queue (a more detailed abstract idea remains an abstract idea).  
Claims 6, further limit the abstract idea by claiming after assigning one of the second group of agents to address the particular work item, determining the duration of time that the particular work item is in the first queue exceeds a second pre-determined value; and reassigning one of the third group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
Claims 7 further limit the abstract idea by claiming assigning a second work item to the second queue according to the set of routing rules, wherein the assignment of the second work item to the second queue initiates a second timer that counts a second duration of time that the second work item is in the second queue; and assigning an agent from the second group of agents to address the second work item based on the assignment of the second work item to the second queue (a more detailed abstract idea remains an abstract idea).
Claims 8 further limit the abstract idea by claiming determining the duration of time that the second work item is in the second queue exceeds a third pre-determined value; and based on determining that the duration of time that the second work item is in the second queue exceeds the third pre-determined value, assigning an agent from the third group of agents to address the second work item (a more detailed abstract idea remains an abstract idea).
Claims 9 further limit the abstract idea by claiming determining that the particular work item represents a request for assistance that exceeds a threshold difficulty level, wherein the threshold difficulty level represents a highest level of difficulty that a virtual agent is capable of addressing; determining that one or more human agents within the second group of agents are unavailable to address the particular work item; and based on determining that the particular work item represents the request for assistance that exceeds the threshold difficulty level and determining that the one or more human agents within the second group of agents are unavailable to address the particular work item, assigning a human agent within the third group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 10 further limit the abstract idea by claiming wherein the second group of agents includes virtual agents and human agents, and wherein the operations comprise: determining that the human agents within the second group of agents are unavailable to address the particular work item; and based on determining that the human agents within the second group of agents are unavailable, assigning a virtual agent in the second group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 11 further limit the abstract idea by claiming wherein the particular work item represents a request for assistance from an agent received in a virtual chat (a more detailed abstract idea remains an abstract idea).
	Claims 12 further limit the abstract idea by claiming wherein the particular work item represents a voice call requesting real-time communication with an agent (a more detailed abstract idea remains an abstract idea).
	Claims 13 further limit the abstract idea by claiming assigning a second work item associated with a second client device to the second queue according to the set of routing rules, wherein the second client device operates in a particular location, and wherein the set of routing rules specify to assign work items originating from client devices in the particular location to the second queue (a more detailed abstract idea remains an abstract idea).
	Claims 15 further limit the abstract idea by claiming wherein the set of routing rules consider a geographical location of a client device associated with the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 16 further limit the abstract idea by claiming determining that the duration of time that the particular work item is in the first queue exceeds a second pre-determined value after assigning one of the second group of agents to address the particular work item; and assigning one of a third group of agents to address the particular work item, wherein the third group of agents are assigned to address work items in the first queue, the second queue, and a third queue of the plurality of queues, and wherein the third group of agents prioritize work items in the third queue over work items in the first queue and the second queue (a more detailed abstract idea remains an abstract idea).
	Claims 17 further limits the abstract idea by claiming assigning a second work item to the second queue according to the set of routing rules, wherein the assignment of the second work item to the second queue initiates a second timer that counts a second duration of time that the second work item is in the second queue; and based on the second work item being assigned to the second queue and the second duration of time that the second work item is in the second queue exceeding a third pre-determined value, assigning one of the third group of agents to address the second work item (a more detailed abstract idea remains an abstract idea).
	Claims 18 further limits the abstract idea by claiming determining that the particular work item represents a request for assistance that exceeds a threshold difficulty level, wherein the threshold difficulty level represents a highest level of difficulty that a virtual agent is capable of addressing; determining that one or more human agents within the second group of agents are unavailable to address the particular work item; and based on determining that the particular work item represents the request for assistance that exceeds the threshold difficulty level and determining that the one or more human agents within the second group of agents are unavailable to address the particular work item, assigning a human agent within the third group of agents to address the particular work item (a more detailed abstract idea remains an abstract idea).
	Claims 19 further limits the abstract idea by claiming determining a second work item originated by way of a second client device; identifying a geographic location of the second client device; and based on the geographic location of the second client device, assigning the second work item to the second queue, wherein the set of routing rules specify to assign work items originating from client devices in the geographic location to the second queue  (a more detailed abstract idea remains an abstract idea).
 	Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The processor, memory and devices are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor and devices configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claims each at most comprise additional elements of “a processor and memory (Claim 1), computing device (Claim 14), and computing system (Claim 20). Each of these claimed elements is noted to perform their generic functions.  of, assigning one of the second group of agents to address the particular work item (which is an insignificant post solution activity). 
	The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system.
	The judicial exception is not integrated into a practical application. In particular, the claimed blockchain and server are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 	
7.  	The prior art taken alone or combination failed to teach or suggest the claimed invention.
Margulies et al (US Application No. 2007/0038499, hereinafter Margulies). 
a. 	Steiner et al (US Application No. 20140081689 A1) teach a work item is routed by a work assignment mechanism based on an optimal routing generated by using two or more merged selection mechanisms. Agents, queues, and sites are viewed as resources and are assigned attributes. For attributes that are agent specific like occupancy and idle time, for queues and sites the occupancy of the least occupied agent and the idle time of the agent with the longest idle time are used. 
b. 	Margulies et al (US Application No. 2007/0038499) teach a method for creating a workflow template may also comprise the step of defining one or more routing rules for a workflow item, which is based on preference as identified by a supervisor or an agent or knowledge worker. The workflow item comprises a document.

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. 	Bunting et al (US Application No. 6,134,530) teach routing decisions that are not based on a single queue or gate but can be governed by which employee skills can most accurately address the caller's request.
	b. 	McCafferty (US Application No. 20150106119) teaches a routing and automated workflow queuing system for controlling and organizing health care provider patient treatment in a health care provider office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        






				

/2